Citation Nr: 1119323	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-37 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1976, from March 1980 to October 1984, and from February 2003 to June 2004.
This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and tinnitus.  

In a rating decision dated in March 2008, the RO granted service connection for tinnitus.  Thus, that issue is no longer before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim for service connection for bilateral hearing loss.

The Veteran contends that he currently suffers from bilateral hearing loss that is related to his active military service.  Specifically, he asserts that his hearing loss is related to noise exposure sustained while in service as an infantryman.  

Service personnel records show service with a transportation unit as a Battalion Commander's driver from September 2003 to August 2004, during which time he supervised and operated wheel vehicles to transport personnel and cargo, participated in convoys, drove over 10,000 miles in a theater of war with no accidents, and drove the Battalion Commander on numerous missions throughout Kuwait and Iraq.  During his period of active service from March 1980 to October 1984, the Veteran served as a motor transport operator and an infantryman.  Available service medical records are negative for complaints or clinical findings related to hearing loss.  

VA medical records dated from December 2004 to October 2006 are negative for complaints or clinical findings related to hearing loss.

In support of his claim, the Veteran has submitted private medical evidence from a walk-in clinic that included a January 2007 audiogram showing hearing impairment for VA purposes, and positive medical opinions dated in January 2007 and October 2007 relating his hearing impairment to noise exposure during active military service.  Those opinions were based on a stated a review of the Veteran's service records.

The Veteran was afforded a VA audiological examination in February 2008.  Neither audiometric testing nor speech discrimination testing indicated a current bilateral hearing disability for VA benefits purposes.  38 C.F.R. § 3.385 (2010).  The examiner diagnosed mild sensorineural hearing loss in the right ear and noted left ear hearing acuity to be clinically normal.  No opinion was given regarding etiology.

The Veteran's claim of entitlement to service connection for bilateral hearing loss has been denied on the basis that the February 2008 VA audiological examination did not find hearing impairment for VA purposes.  The Board observes that there is a significant disparity between the pure tone thresholds found during the February 2008 VA examination and those found during a private audiological examination in January 2007.  While the former found no hearing loss for VA purposes, the latter found generalized and high frequency hearing loss sufficient for VA purposes, bilaterally.  As the existence of a current disability is the cornerstone of a claim for VA disability compensation, it is essential that it be determined whether the Veteran currently has hearing loss for VA purposes.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  Therefore, the Board finds that a new examination is necessary to reconcile the disparate audiometric findings and fairly assess the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

The Board also finds that remand is necessary for an adequate examination and opinion.  It is unclear from the January 2007 private audiogram report whether audiometric testing was administered by a state-licensed audiologist, as required by VA regulations.  38 C.F.R. § 4.85 (2010).  Nor does it appear that any controlled speech discrimination test, specifically the Maryland CNC, was administered.  38 C.F.R. § 4.85 (2010).  For those reasons, the examination cannot be relied upon for the purposes of evaluating the Veteran's hearing impairment.  With respect to the February 2008 VA examination, the Board observes that the claims file was not available for review by the examiner and that a medical opinion was not requested regarding the etiology of any hearing loss.  As the Board finds both the February 2008 VA examination and the January 2007 private audiogram to be lacking, the Veteran's claim must be remanded and an additional etiological examination and opinion obtained to fully and fairly assess the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, a new VA examination must be obtained to determine whether the Veteran has a current diagnosis of hearing loss disability for VA purposes and, if so, whether it is related to military service.  The examination should be based on a review of the claims file.  To ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2010).  

In addition, the Board observes that the Veteran's service medical records appear to be incomplete.  There are no service medical records pertaining to the Veteran's first period of active service, nor are there entrance or separation examinations for any period of active service.  Additionally, it does not appear that all efforts to obtain the Veteran's service medical records were made by the RO.  The claims file does not document any request for the Veteran's complete service records to National Personnel Records Center, or any other appropriate entity.  The only evidence of record suggesting an attempt to obtain service records is June 2006 correspondence from the Army's B Company, 841st Engineering Battalion, indicating that they were not in possession of the Veteran's original service medical records or copies of the same.  It is not clear whether that specific request was to obtain service medical records from periods of active military service or reserve or guard unit records.  Moreover, the claims file documents that the source of the available, albeit incomplete, service medical records is unknown.  Service records that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Since the service medical records appear to be incomplete, a request should be made for further records on remand.

Finally, remand is warranted in order to obtain any outstanding pertinent VA treatment records.  The most recent VA treatment record in the claims file is dated in August 2006.  As there may be outstanding VA treatment records pertinent to the Veteran's claim for service connection, they should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate government entity, including the National Personnel Records Center (NPRC), and any other appropriate State or Federal agency, and obtain the Veteran's service medical records and service personnel records from his periods of active duty, and any periods of reserve service.

2. Obtain all VA treatment records from the VA Medical Centers in Tampa, Florida, and Orlando, Florida.

3. After the above development is complete, schedule the Veteran for a VA examination to evaluate and determine the etiology of any bilateral hearing loss.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  The examiner should provide puretone thresholds and speech discrimination scores using the Maryland CNC list.  Specifically, the examiner should state whether it is at least as likely as not (50 percent or more probability) that any hearing loss is causally or etiologically related to claimed in-service noise exposure.  The examiner should consider all relevant evidence of record, including the January 2007 private audiogram and medical opinion; the December 2007 private medical opinion; and, the February 2008 VA examination.  The examiner must also consider any statements by the Veteran regarding in-service incurrence of hearing loss and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition, the examiner should interpret the private audiograms of record, which are in graph form.  Kelly v. Brown, 7 Vet. App. 471 (1995).

4. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


